Name: Council Regulation (EEC) No 4083/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for certain oils and fats of marine animals falling within codes ex 1504 20 10, ex 1504 30 19 and ex 1516 10 90 of the combined nomenclature and originating in Norway (1988)
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  tariff policy
 Date Published: nan

 No L 382/4 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4083/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for certain oils and fats of marine animals falling within codes ex 1504 20 10, ex 1504 30 19 and ex 1516 10 90 of the combined nomenclature and originating in Norway (1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Norway was concluded on 14 May 1973 ; whereas , following the accession of Spain and Portugal to the Community, an Agreement in the form of an Exchange of Letters was concluded and approved by Council Decision 86/557/EEC ('); Whereas the said Agreement provides in particular for the opening of a Community tariff quota at a reduced rate of duty for certain oils and fats of marine animals , other than whale oil and sperm oil, originating in Norway ; whereas, therefore, the tariff quota in question should be opened for the period 1 January to 31 December 1988 ; Whereas the Community has adopted, with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the external trade statistics of the Community and Statistics of trade between Member States ; whereas this nomenclature has , for the purposes of encompassing specific Community measures , been expanded into an integrated tariff of the European Communities (TARIC) ; whereas, with effect from the abovementioned date, the combined nomenclature and, where appropriate , the TARIC code numbers , should be used for the description of the products covered by this Regulation ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the quota and consistent application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; Whereas , however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 , the customs duty applicable to imports of the following products shall be suspended at the level and within the limits of a Community tariff quota as shown herewith : Order No CN code Description Amount of tariff quota (tonnes) Rate of duty (%) 09.0701 ex 1504 20 10 ex 1504 30 19 ex 1516 10 90 Oils and fats of marine animals , other than whale oil and sperm oil , in packings of a net capacity of more than 1 kg originating in Norway 1 000 8,5 Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with the relevant provisions laid down, by the 1985 Act of Accession. 2 . The Protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community and the Kingdom of Norway shall be applicable . (') OJ No L 328 , 22 . 11 . 1986, p. 76 . 31 . 12 . 87 Official Journal of the European Communities No L 382/5 3 . If an importer notifies art imminent importation of the product in question in a Member State and applies to use the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 4 . The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against the quota. Article 4 The Member States and the Commission shall col ­ laborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER